In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01093-CR
____________

SERGIO JAIMES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 46,796



 
MEMORANDUM  OPINION
               The trial court’s certification of the defendant’s right of appeal in the above-referenced case reflects that this is a plea-bargained case and appellant has no right
of appeal.  An appeal must be dismissed if a certification that shows the appellant has
the right of appeal has not been made part of the record.  Tex. R. App. P. 25.2(d).
               Therefore, on December 2, 2004, we ordered that this appeal would be
dismissed unless an amended trial court’s certification of appellant’s right of appeal,
showing that appellant has the right of appeal, was filed no later than December 30,
2004.  No amended certification of the defendant’s right of appeal was filed.
               Accordingly, the appeal is dismissed.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.

Do not publish.  Tex. R. App. P. 47.2(b).